Order entered August 31, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00247-CR

                      FRANK ROBINSON JR., Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 422nd Judicial District Court
                         Kaufman County, Texas
                  Trial Court Cause No. 18-50042-422-F

                                     ORDER

      Before the court is appellant’s August 27, 2020 second motion to extend the

time to file his brief. Appellant has tendered the brief for filing. We GRANT the

motion and ORDER appellant’s brief filed as of the date of this order.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE